Loan No. 07-0004315 $19,640,000 CREDIT AGREEMENT Dated as of August 6, 2007 among HC3 FT. MYERS LLC, HC3 ORLANDO LLC and HC3 SUNRISE LLC as Borrowers THE LENDERS PARTY HERETO and GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and Collateral Agent ♦ ♦ ♦ GE CAPITAL MARKETS, INC., as Sole Lead Arranger TABLE OF CONTENTS Page ARTICLE I Definitions, Interpretation and Accounting Terms 1 Section 1.1 Defined Terms 1 Section 1.2 UCC Terms 24 Section 1.3 Accounting Terms and Principles 24 Section 1.4 Payments. 24 Section 1.5 Interpretation. 25 ARTICLE II The Facilities 25 Section 2.1 Term Loan Commitment, Borrowing Procedures and Escrow Requirement. 25 Section 2.2 Maturity Date and Repayment of Loans. 29 Section 2.3 Optional Prepayments. 29 Section 2.4 Mandatory Payments. 29 Section 2.5 Interest. 30 Section 2.6 Application of Payments. 30 Section 2.7 Payments and Computations. 31 Section 2.8 Evidence of Debt. 32 Section 2.9 Suspension of Eurodollar Rate. 34 Section 2.10 Breakage Costs; Increased Costs; Capital Requirements. 34 Section 2.11 Taxes. 35 Section 2.12 Substitution of Lenders. 37 ARTICLE III Conditions To Loans 38 Section 3.1 Conditions Precedent to Funding. 38 Section 3.2 Determinations of Initial Borrowing Conditions. 42 ARTICLE IV Representations and Warranties 42 Section 4.1 Corporate Existence; Compliance with Law. 42 Section 4.2 Loan and Related Documents. 44 Section 4.3 Ownership of the Borrowers 45 Section 4.4 Financial Statements 45 Section 4.5 Material Adverse Effect. 46 i TABLE OF CONTENTS (continued) Page Section 4.6 Solvency. 46 Section 4.7 Litigation. 46 Section 4.8 Taxes. 46 Section 4.9 Margin Regulations 47 Section 4.10 No Burdensome Obligations; No Defaults 47 Section 4.11 Single Purpose Entity 47 Section 4.12 Labor Matters 47 Section 4.13 ERISA 47 Section 4.14 Environmental Matters 48 Section 4.15 Intellectual Property 48 Section 4.16 Title; Real Property 48 Section 4.17 Full Disclosure 50 Section 4.18 Operation 50 Section 4.19 Estoppel Certificates 50 ARTICLE V Financial Covenants 51 Section 5.1 Minimum Occupancy 51 Section 5.2 Minimum Consolidated Project Yield 51 Section 5.3 Debt Service Coverage Ratio. 51 ARTICLE VI Reporting Covenants 51 Section 6.1 Financial Statements 51 Section 6.2 Other Events 54 Section 6.3 Copies of Notices and Reports 54 Section 6.4 Taxes 54 Section 6.5 Labor Matters 54 Section 6.6 ERISA Matters 55 Section 6.7 Environmental Matters 55 Section 6.8 Other Information 55 ARTICLE VII Affirmative Covenants 55 Section 7.1 Maintenance of Corporate Existence 56 Section 7.2 Compliance with Laws and Healthcare Matters, Etc. 56 Section 7.3 Payment of Obligations 57 Section 7.4 Maintenance of Property 57 ii TABLE OF CONTENTS (continued) Page Section 7.5 Maintenance of Insurance 57 Section 7.6 Keeping of Books 59 Section 7.7 Access to Books and Property 59 Section 7.8 Environmental 59 Section 7.9 Use of Proceeds 60 Section 7.10 Additional Collateral, Subsidiaries and Further Assurances 60 Section 7.11 Reserved 61 Section 7.12 Interest Rate Contracts 61 ARTICLE VIII Negative Covenants 61 Section 8.1 Indebtedness 61 Section 8.2 Liens 62 Section 8.3 Investments 62 Section 8.4 Transfers 62 Section 8.5 Restricted Payments 63 Section 8.6 Prepayment of Indebtedness 63 Section 8.7 Fundamental Changes 63 Section 8.8 Change in Nature of Business 64 Section 8.9 Transactions with Affiliates 64 Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted Payments 64 Section 8.11 Modification of Certain Documents 64 Section 8.12 Accounting Changes; Fiscal Year 65 Section 8.13 Margin Regulations 65 Section 8.14 Compliance with ERISA 65 Section 8.15 Hazardous Materials 65 ARTICLE IX Events Of Default 65 Section 9.1 Definition 65 Section 9.2 Remedies 67 ARTICLE X The Administrative Agent 68 Section 10.1 Appointment and Duties 68 Section 10.2 Binding Effect 69 Section 10.3 Use of Discretion 69 iii TABLE OF CONTENTS (continued) Page Section 10.4 Delegation of Rights and Duties 69 Section 10.5 Reliance and Liability 69 Section 10.6 Administrative Agent Individually 71 Section 10.7 Lender Credit Decision 71 Section 10.8 Expenses; Indemnities 71 Section 10.9 Resignation of Administrative Agent 72 Section 10.10 Release of Collateral 72 Section 10.11 Additional Secured Parties 73 ARTICLE XI Miscellaneous 73 Section 11.1 Amendments, Waivers, Etc. 73 Section 11.2 Assignments and Participations; Binding Effect 75 Section 11.3 Costs and Expenses 78 Section 11.4 Indemnities 78 Section 11.5 Survival 79 Section 11.6 Limitation of Liability for Certain Damages 79 Section 11.7 Lender-Creditor Relationship 80 Section 11.8 Right of Setoff 80 Section 11.9 Sharing of Payments, Reinstatement Etc. 80 Section 11.10 Marshaling; Payments Set Aside 81 Section 11.11 Notices 81 Section 11.12 Electronic Transmissions 82 Section 11.13 Governing Law 83 Section 11.14 Jurisdiction 83 Section 11.15 Waiver of Jury Trial 84 Section 11.16 Severability 84 Section 11.17 Execution in Counterparts 84 Section 11.18 Entire Agreement 84 Section 11.19 Use of Name 85 Section 11.20 Non-Public Information; Confidentiality 85 Section 11.21 Patriot Act Notice 85 Section 11.22 Limitation of Liability 85 iv TABLE OF CONTENTS (continued) Page ARTICLE XII post closing agreements 86 Section 12.1 Immediate Repairs 86 Section 12.2 Asbestos 86 Section 12.3 Radon 86 Section 12.4 Zoning. 86 Section 12.5 Opinion. 86 Section 12.6 Provider Agreements 86 v SCHEDULES ScheduleI – Commitments Schedule2.1 – Repairs, Replacements and Improvements Schedule4.2 – Consents Schedule4.3 – Ownership of the Borrowers Schedule4.7 – Litigation Schedule4.12 – Labor Matters Schedule4.13 – List of Plans Schedule4.14 – Environmental Matters Schedule4.16 – Real Property, Allocated Loan Amount and Beds Schedule7.2 – Provider Agreements and Licenses Schedule8.1 – Existing Indebtedness Schedule8.2 – Existing Liens Schedule8.3 – Existing Investments EXHIBITS ExhibitA – [Reserved] ExhibitB – Form of Assignment ExhibitC – Form of Compliance Certificate ExhibitD – Corporate Chart ExhibitE – Form of Note vi This CREDIT AGREEMENT, dated as of August 6, 2007, is entered into among HC3 FT. MYERS LLC, a Delaware limited liability company (“HC3 Ft. Myers”), HC3 ORLANDO LLC, a Delaware limited liability company (“HC3 Orlando”) and HC3 SUNRISE LLC, a Delaware limited liability company (“HC3 Sunrise”, and HC3 Ft. Myers, HC3 Orlando and HC3 Sunrise collectively referred to herein as the “Borrowers”), the Lenders (as defined below), GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as administrative agent and collateral agent for the Lenders (in such capacity, and together with its successors and permitted assigns,the “Administrative Agent”) and GE CAPITAL MARKETS, INC., as sole lead arranger. WHEREAS, the Borrowers intend to purchase certain Real Property (as hereinafter defined) for the purpose of expanding their business; WHEREAS, the Borrowers desire to borrow funds from the Lenders to finance a portion of the purchase price of such Real Property; and WHEREAS, the Lenders have agreed to make such loans to the Borrowers pursuant to the terms and conditions herein. NOW, THEREFORE, in consideration of the promises and covenants contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties covenant and agree as follows: ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS Section 1.1Defined Terms As used in this Agreement, the following terms have the following meanings: “Acquisition” means the acquisition of each Facility and the assets related thereto of the Seller and its Subsidiaries to the extent such Facility is acquired pursuant to the terms of the Acquisition Agreement. “Acquisition Agreements” means collectively, that certain Option Exercise Letter revised August 2, 2007 from Seller to Emeritus concerning Pavilion at Crossing Point, that certain Option Exercise Letter revised August 2, 2007 from Seller to Emeritus concerning Springtree and that certain Option Exercise Letter revised August 2, 2007 from Seller to Emeritus concerning Park Club of Ft. Meyers together with the Amendments of Master Lease and Terminations of Master Lease and all other documents executed in connection therewith. “Administrative Agent” has the meaning specified in the preamble hereto. “Affected Lender” has the meaning specified in Section2.12. “Affiliate” means, with respect to any Person, each officer, director, general partner or joint-venturer of such Person and any other Person that directly or indirectly controls, is controlled by, or is under common control with, such Person; provided, however, that no Secured Party shall be an Affiliate of any Borrower.For purpose of this definition, “control” means the 1 possession of either (a) the power to vote, or the beneficial ownership of, 10% or more of the Voting Interests of such Person or (b) the power to direct or cause the direction of the management and policies of such Person, whether by contract or otherwise. “Agreement” means this Credit Agreement. “Allocated Principal Amount” means, with respect to any Facility as of any date, the amount equal to the portion of the outstanding principal balance of the aggregate Term Loans allocated to such Facility. “Allocated Principal Amount Net Proceeds” has the meaning specified in Section 8.4(e). “Applicable Margin”means 1.5%. “Approved Fund” means, with respect to any Lender, any Person (other than a natural Person) that (a) is or will be engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business and (b) is advised or managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an individual) or any Affiliate of any Person (other than an individual) that administers or manages such Lender. “Assignment” means an assignment agreement entered into by a Lender, as assignor, and any prospective assignee thereof and accepted by the Administrative Agent, in substantially the form of ExhibitB. “Assignment of Membership Interests” means that certain Assignment of Membership Interests (Security Agreement) dated as of the date hereof executed by Emeritus whereby Emeritus assigns and pledges all of the Equity Interests of the Borrowers to the Agent. “As-Built Survey” shall mean each of the following “as-built” surveys of the Real Property: (a)that certain ALTA/ACSM Land Title Survey of the Park Club at Fort Myers Facility dated March 16, 1995 and last revised on April 12, 1999, showing all of the Improvements situated thereon, prepared by American Engineering Consultants, Inc. under International Land Services, Inc. Job Order No. 99-02-23.003, and bearing the certification of T. Alan Neal, Florida Professional Surveyor and Mapper No. 4656; (b)that certain ALTA/ACSM Land Title Survey of the Pavilion at Crossing Pointe Facility dated November 18, 1998 and last revised February 1, 1999, showing all of the Improvements situated thereon, prepared by and bearing the certification of Earl N. Strom, Florida Professional Surveyor and Mapper No. 4462, under International Land Services, Inc. Job Order No. 98-10-50:007; and (c)that certain survey of the Sunrise Facility dated April 18, 1995 and updated April 10, 1996, showing all of the Improvements situated thereon, prepared by Miguel Espinosa Land Surveying, Inc. under Drawing No. 95-112, and bearing the certification of Miguel Espinosa, Florida Professional Land Surveyor No. 5101. 2 “Base Rate” means, at any time, a rate per annum equal to the higher of (a) the rate last quoted by The Wall Street Journal as the “base rate on corporate loans posted by at least 75% of the nation’s largest banks” in the United States or, if The Wall Street Journal ceases to quote such rate, the highest per annum interest rate published by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no longer quoted therein, any similar rate quoted therein (as determined by the Administrative Agent) or any similar release by the Federal Reserve Board (as determined by the Administrative Agent) and (b) the sum of 0.5% per annum and the Federal Funds Rate. “Benefit Plan” means any employee benefit plan as defined in Section 3(3) of ERISA (whether governed by the laws of the United States or otherwise) to which any Borrower incurs or reasonably could incur, or otherwise has or reasonably could have, any obligation or liability. “Borrowers” has the meaning specified in the preamble hereto. “Borrowers’ Accountants” means KPMG LLP or other nationally-recognized independent registered certified public accountants acceptable to the Administrative Agent. “Business Day” means any day of the year that is not a Saturday, Sunday or a day on which banks are required or authorized to close in New York City and, when determined in connection with determinations in respect of any Eurodollar Rate or Eurodollar Rate Loan or any funding, Interest Period or payment of any Eurodollar Rate Loan, that is also a day on which dealings in Dollar deposits are carried on in the London interbank market. “Capital Expenditures” means, for any Person for any period, the aggregate of all expenditures, whether or not made through the incurrence of Indebtedness, by such Person and its Subsidiaries during such period for the acquisition, leasing (pursuant to a Capital Lease), construction, replacement, repair, substitution or improvement of fixed or capital assets or additions to equipment, in each case required to be capitalized under GAAP on a Consolidated balance sheet of such Person, excluding interest capitalized during construction. “Capital Improvement Holdback” has the meaning given such term in Section 2.1(b)(i). “Capital Lease” means, with respect to any Person, any lease of, or other arrangement conveying the right to use, any property (whether real, personal or mixed) by such Person as lessee that has been or should be accounted for as a capital lease on a balance sheet of such Person prepared in accordance with GAAP. “Cash Equivalents” means (a) any readily-marketable securities (i)issued by, or directly, unconditionally and fully guaranteed or insured by the United States federal government or (ii)issued by any agency of the United States federal government the obligations of which are fully backed by the full faith and credit of the United States federal government, (b) any readily-marketable direct obligations issued by any other agency of the United States federal government, any state of the United States or any political subdivision of any such state or any public instrumentality thereof, in each case having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person organized under the laws of any state of the United States, (d) any Dollar-denominated time deposit, insured certificate of deposit, overnight bank deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any commercial bank that is (A)organized 3 under the laws of the United States, any state thereof or the District of Columbia, (B) “adequately capitalized” (as defined in the regulations of its primary federal banking regulators) and (C) has Tier 1 capital (as defined in such regulations) in excess of $250,000,000 and (e) shares of any United States money market fund that (i) has substantially all of its assets invested continuously in the types of investments referred to in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from either S&P or Moody’s the highest rating obtainable for money market funds in the United States; provided, however, that the maturities of all obligations specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365 days. “CERCLA” means the United States Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.). “Change of Control” means the occurrence of any of the following:(a) Emeritus shall cease to own at least 51% and control legally and beneficially all of the economic and voting rights of each Borrower or (b) any Facility ceases to be managed or operated by a Qualified Manager. “Closing Date” means August 6, 2007. “Code” means the U.S. Internal Revenue Code of 1986. “Collateral” means all property and interests in property and proceeds thereof now owned or hereafter acquired by any Borrower and all Equity Interests of the Borrowers owned by Emeritus in or upon which a Lien is granted or purported to be granted or pledged or purported to be pledged pursuant to any Loan Document. “Commitment” means, with respect to each Lender, the commitment of such Lender to make Term Loans to the Borrowers on the Closing Date, which commitment is in the amount set forth opposite such Lender’s name on ScheduleI under the caption “Commitment”, as amended to reflect Assignments and as such amount may be reduced pursuant to this Agreement.The aggregate amount of the Commitments on the date hereof equals $19,640,000. “Compliance Certificate” means a certificate substantially in the form of ExhibitC. “Consolidated” means, with respect to any Person, the accounts of such Person and its Subsidiaries consolidated in accordance with GAAP. “Consolidated Current Assets” means, at any date, the total Consolidated current assets of the Borrowers at such date other than cash, Cash Equivalents and any Indebtedness owing to the Borrowers. “Consolidated Current Liabilities” means, at any date, all liabilities of the Borrowers at such date that should be classified as current liabilities on a Consolidated balance sheet of the Borrowers; provided, however, that “Consolidated Current Liabilities” shall exclude the principal amount of the Loans then outstanding. “Consolidated EBITDA” means, for any period, (a) the Consolidated Net Income of the Borrowers for such period plus (b) the sum of, in each case to the extent included in the 4 calculation of such Consolidated Net Income but without duplication, (i)any provision for United States federal income taxes or other taxes measured by net income, (ii) Consolidated Interest Expense, amortizationofdebt discount and commissions and other fees and charges associated with Indebtedness (except amortization and expenses related to the consummation of Term Loan on the Closing Date and the Related Transactions and the payment of all fees, costs and expenses associated with the foregoing), (iii) Consolidated Rent Expense, (iv) an amount equal to any Management Fee actually paid, (v) any loss from extraordinary items, (vi) any depreciation, depletion and amortization expense, (vii) any aggregate net loss on the Transfer of property (other than accounts (as defined under the applicable UCC) and inventory) outside the ordinary course of business and (viii)any other non-cash expenditure, charge or loss for such period (other than any non-cash expenditure, charge or loss relating to write-offs, write-downs or reserves with respect to accounts and inventory), including the amount of any compensation deduction as the result of any grant of Equity Interests or Equity Equivalents to employees, officers, directors or consultants and minus (c) the sum of, in each case to the extent included in the calculation of such Consolidated Net Income and without duplication, (i) any credit for United States federal income taxes or other taxes measured by net income, (ii) any interest income, (iii) a capital replacement reserve in an amount per annum equal to $350 per bed, (iv) management fees, which for the purposes of this definition shall be deemed to be an amount per annum equal to five percent (5%) of the aggregate total operating revenue generated from the Facilities, for the full twelve (12) month period immediately preceding the date of determination, (v) the value of any impact of definitive Medicare/Medicaid changes imposed by any Governmental Authority, as reasonably determined by the Administrative Agent, (vi) any gain from extraordinary items and any other non-recurring gain, (vii) any aggregate net gain from the Transfer of property (other than accounts (as defined in the applicable UCC) and inventory) out of the ordinary course of business by the Borrowers, (viii) any other non-cash gain, including any reversal of a charge referred to in clause (b)(viii) above by reason of a decrease in the value of any Equity Interest or Equity Equivalent, and (vi) any other cash payment in respect of expenditures, charges and losses that have been added to Consolidated EBITDA pursuant to clause (b)(viii) above in any prior period; provided, however, if the actual occupancy of all of the Facilities, taken as a whole, exceeds 95%, Consolidated EBITDA shall be proportionately reduced assuming an occupancy of 95%. “Consolidated Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for such period. “Consolidated Interest Expense” means, for any period, (a) Consolidated total interest expense of the Borrowers for such period and including, in any event, (i) interest capitalized during such period and net costs under Interest Rate Contracts for such period and (ii) all fees, charges, commissions, discounts and other similar obligations (other than reimbursement obligations) with respect to letters of credit, bank guarantees, banker’s acceptances, surety bonds and performance bonds (whether or not matured) payable by such Person and its Subsidiaries during such period minus (b) the sum of (i) Consolidated net gains of the Borrowers under Interest Rate Contracts for such period and (ii)Consolidated interest income of the Borrowers for such period. “Consolidated Project Yield” means, for any period, the ratio of (a) Consolidated EBITDA for such period to (b) the Consolidated Total Debt for such period. 5 “Consolidated Net Income” means, for any period, the Consolidated net income (or loss) of the Borrowers for such period; provided, however, that the following shall be excluded:(a) the net income of any other Person in which any Borrower has a joint interest with a third-party (which interest does not cause the net income of such other Person to be Consolidated into the net income of such Borrower), except to the extent of the amount of dividends or distributions paid to such Person, and (b) the net income of any other Person arising prior to such other Person becoming a Subsidiary of any Borrower or merging or consolidating into any Borrower. “Consolidated Rent Expense” means the Consolidated rent expense of the Borrowers for such period. “Consolidated Total Debt” of any Person means all Indebtedness of a type described in clause(a), (b), (c)(i), (d) or (f) of the definition thereof and all Guaranty Obligations with respect to any such Indebtedness, in each case of such Person and its Subsidiaries on a Consolidated basis. “Constituent Documents” means, with respect to any Person, collectively and, in each case, together with any modification of any term thereof, (a) the articles of incorporation, certificate of incorporation, constitution or certificate of formation of such Person, (b) the bylaws, operating agreement or joint venture agreement of such Person, (c) any other constitutive, organizational or governing document of such Person, whether or not equivalent, and (d) any other document setting forth the manner of election or duties of the directors, officers or managing members of such Person or the designation, amount or relative rights, limitations and preferences of any Equity Interest of such Person. “Contractual Obligation” means with respect to any Person, any provision of any Security issued by such Person or of any document or undertaking to which such Person is a party or by which it or any of its property is bound or to which any of its property is subject, in each case, other than a Loan Document. “Copyrights” means all rights, title and interests (and all related IP Ancillary Rights) arising under any Requirement of Law in or relating to copyrights and all mask work, database and design rights, whether or not registered or published, all registrations and recordations thereof and all applications in connection therewith. “Corporate Chart” means a document in form reasonably acceptable to the Administrative Agent, and the form delivered to Administrative Agent prior to the date hereof and attached as Exhibit D hereto, setting forth, as of a date set forth therein, for each Person that is a Borrower, any Subsidiary of a Borrower, Emeritus and any direct or indirect Subsidiary of Emeritus that owns or holds any Equity Interest in any Borrower, (a) the full legal name of such Person, (b) the jurisdiction of organization and any organizational number and tax identification number of such Person, and (c) the number of shares or percentage, as the case may be, of each class of Equity Interests of such Person, and the authorized, number outstanding and number and percentage of such outstanding shares for each such class owned, directly or indirectly, by any Borrower, any Subsidiary of any Borrower, Emeritus or any direct or indirect Subsidiaries of Emeritus. “Customary Permitted Liens” means, with respect to any Person, any of the following: 6 (a)Liens (i) with respect to the payment of taxes, assessments or other governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen, workmen or mechanics and other similar Liens, in each case imposed by law or arising in the ordinary course of business, and, for each of the Liens in clauses (i) and (ii) above for amounts that are not yet due or that are being contested in good faith by appropriate proceedings diligently conducted and with respect to which, if being contested, adequate reserves or other appropriate provisions are maintained on the books of such Person in accordance with GAAP; (b)Liens of a collection bank on items in the course of collection arising under Section 4-208 of the UCC as in effect in the State of New York or any similar section under any applicable UCC or any similar Requirement of Law of any foreign jurisdiction; (c)pledges or cash deposits made in the ordinary course of business (i)in connection with workers’ compensation, unemployment insurance or other types of social security benefits (other than any Lien imposed by ERISA), (ii)to secure the performance of bids, tenders, leases (other than Capital Leases) sales or other trade contracts (other than for the repayment of borrowed money) or (iii)made in lieu of, or to secure the performance of, surety, customs, reclamation or performance bonds (in each case not related to judgments or litigation); (d)judgment liens (other than for the payment of taxes, assessments or other governmental charges) securing judgments and other proceedings not constituting an Event of Default under Section9.1(e) and pledges or cash deposits made in lieu of, or to secure the performance of, judgment or appeal bonds in respect of such judgments and proceedings; (e)Liens (i) arising by reason of zoning restrictions, easements, licenses, reservations, restrictions, covenants, rights-of-way, encroachments, minor defects or irregularities in title (including leasehold title) and other similar encumbrances on the use of real property or (ii) consisting of leases, licenses or subleases granted by a lessor, licensor or sublessor on its property (in each case other than Capital Leases) otherwise permitted under
